DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 9-25 are pending with claims 21-22 withdrawn as drawn to a non-elected invention. Claims 9-20 and 23-25 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
Claim Objections
Claim 9 is objected to because of the following informalities:  “the prepared evacuated layer structure” should read “a prepared evacuated layer structure.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-20 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grabau (WO 2010/018225 A2) in view of Joshi et al. (US 2003/0176561), hereinafter Joshi.
Regarding claims 9 and 13-14, Grabau discloses a method of producing a layered structure wind turbine blade in a mold (Figs. 1-2; p. 17, line 15- p. 18, line 18) comprising steps of (a) providing a mold (Figs. 1-2); (b) placing dry fiber layers in a mold (Figs. 1 and 14) in a 
Grabau does not explicitly disclose the viscosity of the polyurethane liquid mixture as is recited in the claim. However, Grabau does disclose that materials, such as the ones used (p. 13, lines 25-27), cause a “water-like viscosity” of the material as to “quickly impregnate” the material of very large structures in a short amount of time. It has been held that the optimization of a result-effective variable supports a case of routine obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art to have modified the viscosity as is recited in the claim, as to quickly impregnate the fiber layers while maintaining the structural integrity of the object while impregnating with resin. The combination as discussed above does not explicitly disclose the viscosity value of the resin. 
Additionally, with respect to the claimed viscosity value, Joshi discloses a similar process, adaptable to VARTM (Joshi, par. 0062 – also discussing a catalyst), using a polyurethane liquid of the claimed viscosity values as in claim 9 (Joshi, par. 0026-0027) and above the claimed threshold for NCO content as in claims 13-14 (Joshi, par. 0031, 0039, 0042). Additonally, as discussed in Joshi, par. 0028, the disclosure covers “nominal diols and triols” which covers compounds with both two (diols) and three (triols) having -OH groups (reactive towards isocyanate). One of ordinary skill in the art would have had a reasonable expectation of 
Accordingly, it would have been obvious to have produced the polyurethane liquid solution as discussed by Joshi as to perform the VARTM process in Grabau above and produce the product using a polyurethane mixture as is claimed as to optimize the viscosity/structural integrity of the formed product. 
Regarding claim 10, Grabau/Joshi discloses the subject matter of claim 9, and the fibrous layers above are considered to all read on this claim language as is written. A “spacer” material is not interpreted to be different from any of the other fiber layers as a spacer layer can also be made up of fiber and as such the above is considered to meet claim 10 as well as claim 9. 
Regarding claims 11-12, Grabau/Joshi discloses the subject matter of claims 9/10 above, and further discloses a vacuum layer (Grabau, Figs. 1-2 – 120, 220) as to cover/seal the mold. 
Regarding claims 15 and 18, Grabau/Joshi discloses the subject matter of claim 9 above, and further discloses the use of a polyol compound (Joshi, par. 0042-0043) which has two –OH hydroxyl groups, and a hydroxyl equivalent weight (interpreted as equivalent to “OH number”) overlapping the range as recited in the claim (Joshi, par. 0028, 0043, 0060). Additonally, as discussed in Joshi, par. 0028, the disclosure covers “nominal diols and triols” which covers compounds with both two (diols) and three (triols) having -OH groups (reactive towards isocyanate).
Regarding claims 16-17, Grabau/Joshi discloses the subject matter of claim 9 as is dicussed above, and further discusses applying the liquid at 25 C (Grabau, par. 0028, 0042; Joshi, par. 0023) and curing (at a die) between 150 and 350 F (Joshi, par. 0021) which overlaps the claimed range as converted into Celsius. 
Regarding claims 19-20, Grabau/Joshi discloses the subject matter of claim 18 as disclosed above, and further discloses (as discussed for claim 9 above in Joshi, par. 0026) the claimed viscosity value as is recited in these claims.
Regarding claims 23-25, Grabau/Joshi discloses the subject matter of claim 9, and further discloses that the range of the “index” which is this: [(NCO groups/groups reactive to NCO)*100] and the index should be between 80 and 150%, measuring the same ratio as in the claimed invention (Joshi, par. 0060). As such, the 80-150% teaching of Joshi for the “index” would correspond to 0.8-1.5 for the claimed ratio with respect to the claims. It has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the overlapping ratio or index above is within the claimed ranges for each of claims 23-25.  
Response to Arguments
Applicant's arguments filed 12/6/2021 as referenced in the 1/4/2022 submission have been fully considered but they are not persuasive. In the remarks, Applicant argues that the combination of references is not viable because Grabau does not disclose polyurethane as an example of one of the thermoplastic resins that can be used in its disclosure. Additionally, Applicant argues that the catalyst is not taught by Grabau/Joshi as it is in the claimed invention, and additionally argues that the absence of a thermosetting polyurethane in Grabau, is evidence . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Grabau and Joshi is viable because Joshi discloses a similar type of (polyurethane) resin being used to make fiber composites, which is a similar process as Grabau (which also uses a polyurethane as well as other types of resins to make fiber composites). As such, they would appear to be properly combinable as to teach the claim limitations at issue as the two resins would seem to be substitutable for one another, as both disclose them as suitable for a similar purpose. Grabau’s “thermoplastic polyurethanes” are classified as “polymerizible thermoplastic materials” which means that they have some “thermosetting” properties - as this polymerization often occurs under similar curing conditions as thermosetting agents, such as heat, pressure, or UV/radiation.   
In response to the other arguments, Examiner additionally points out that there is still no explicit “thermosetting” or “thermoplastic” requirement in claim 9 as it relates to the claimed injected polyurethane mixture. Additionally, a “catalyst” has a well-known meaning in the art. It is well-known to the ordinary artisan that a catalyst, when added to a reaction OR when activated, would start and/or speed up the reaction, and is conserved by the reaction. A catalyst would be applied to any type of resin in substantially the same manner, dependent upon the type of catalyst being selected, and the claim does not specify how the catalyst must be injected. 
Even if all components of the mixture are injected one-by-one it would meet this claim under the BRI, because the claim requires a mixture be injected, but it does not require that the catalyst be injected simultaneously with the mixture of the compounds having more than two hydrogen atoms reactive toward isocyanate. 
Grabau suggests both modes of using a catalyst (one-part or two-part 
In response to the arguments about new claims 23-25, it is noted that the weight ratio is not the claimed component as referenced in the argument, but instead the claim element is a molecular ratio comparing a specific group on the resin components. Joshi, in par. 0060 describes an “index” value that is calculated similarly as the value as in the claimed invention, in a range that overlaps with the claimed range (index of 80-150 which would be 0.8-1.5 in Applicant’s terms). Par. 0060 describes this as the same ratio as in the claim, – NCO groups to groups reactive to NCO. As such, this argument is not found persuasive with respect to the rejection above. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742